UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Electric utilities (37.3%) American Electric Power Co., Inc. 82,050 $3,255,744 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 62,000 348,857 E.ON AG (Germany) 509,496 12,611,046 EDF (France) 136,286 3,717,062 Edison International 199,945 7,859,838 Entergy Corp. 104,807 7,374,221 Exelon Corp. 67,400 2,986,494 FirstEnergy Corp. 77,400 3,441,978 Fortum OYJ (Finland) 203,226 4,676,412 Great Plains Energy, Inc. 156,600 3,294,864 Iberdrola SA (Spain) 390,349 2,612,403 ITC Holdings Corp. 31,000 2,291,520 Kyushu Electric Power Co., Inc. (Japan) 250,500 3,437,836 Northeast Utilities 63,405 2,194,447 NV Energy, Inc. 244,125 3,744,878 Pepco Holdings, Inc. 54,100 1,070,098 Pinnacle West Capital Corp. 56,824 2,694,026 Power Assets Holdings, Ltd. (Hong Kong) 271,000 2,014,388 PPL Corp. 304,084 9,128,602 SSE PLC (United Kingdom) 340,540 7,059,398 Gas utilities (7.8%) Questar Corp. 109,900 2,121,070 Snam Rete Gas SpA (Italy) 945,319 4,384,389 Tokyo Gas Co., Ltd. (Japan) 2,045,000 8,787,986 UGI Corp. 83,700 2,507,652 Independent power producers and energy traders (11.9%) AES Corp. (The) (NON) 714,448 8,630,532 Calpine Corp. (NON) 374,200 5,627,968 Electric Power Development Co. (Japan) 261,700 6,605,141 International Power PLC (United Kingdom) 1,221,841 6,462,547 Multi-utilities (33.3%) AGL Energy, Ltd. (Australia) 196,661 2,930,586 Alliant Energy Corp. 70,234 2,964,577 Ameren Corp. 409,159 13,833,666 Centrica PLC (United Kingdom) 1,984,854 9,450,267 CMS Energy Corp. 257,890 5,395,059 Dominion Resources, Inc. 68,000 3,510,160 GDF Suez (France) 301,258 8,463,756 National Grid PLC (United Kingdom) 734,918 7,225,375 OGE Energy Corp. 52,900 2,801,584 PG&E Corp. 272,656 10,589,959 Sempra Energy 114,843 6,108,499 Wisconsin Energy Corp. 92,056 3,054,418 Oil, gas, and consumable fuels (2.9%) EQT Corp. 68,300 4,235,283 Origin Energy, Ltd. (Australia) 156,256 2,335,580 Water utilities (3.6%) American Water Works Co., Inc. 151,768 4,715,432 Severn Trent PLC (United Kingdom) 73,377 1,784,517 United Utilities Group PLC (United Kingdom) 175,809 1,740,818 Total common stocks (cost $200,667,706) CONVERTIBLE PREFERRED STOCKS (1.9%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 20,446 $1,295,050 PPL Corp. $4.75 cv. pfd. 52,239 2,962,474 Total convertible preferred stocks (cost $3,984,314) SHORT-TERM INVESTMENTS (0.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 1,184,420 $1,184,420 SSgA Prime Money Market Fund 0.11% (P) 140,000 140,000 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 (SEGSF) $189,000 188,838 U.S. Treasury Bills with effective yields ranging from 0.066% to 0.077%, July 26, 2012 (SEGSF) 451,000 450,788 Total short-term investments (cost $1,964,046) TOTAL INVESTMENTS Total investments (cost $206,616,066) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $91,864,710) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/21/11 $862,190 $866,376 $4,186 British Pound Sell 12/21/11 2,464,943 2,503,029 38,086 Euro Buy 12/21/11 3,335,748 3,394,160 (58,412) Barclays Bank PLC British Pound Buy 12/21/11 53,367 54,190 (823) Euro Buy 12/21/11 6,147,253 6,257,505 (110,252) Hong Kong Dollar Buy 12/21/11 829,036 829,081 (45) Japanese Yen Sell 12/21/11 2,106,724 2,094,129 (12,595) Citibank, N.A. British Pound Sell 12/21/11 4,821,111 4,894,451 73,340 Euro Sell 12/21/11 2,889,046 2,894,235 5,189 Hong Kong Dollar Buy 12/21/11 2,627,743 2,627,951 (208) Credit Suisse AG British Pound Buy 12/21/11 4,441,418 4,511,910 (70,492) Euro Buy 12/21/11 5,765,594 5,868,015 (102,421) Japanese Yen Sell 12/21/11 2,278,207 2,264,877 (13,330) Deutsche Bank AG Euro Sell 12/21/11 1,947,936 1,982,916 34,980 Goldman Sachs International Australian Dollar Sell 12/21/11 1,473,608 1,480,978 7,370 British Pound Buy 12/21/11 781,674 794,059 (12,385) Euro Buy 12/21/11 3,693,485 3,759,976 (66,491) Japanese Yen Buy 12/21/11 3,798,257 3,774,097 24,160 HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 785,494 787,674 (2,180) British Pound Buy 12/21/11 1,087,595 1,104,483 (16,888) Euro Sell 12/21/11 2,145,887 2,184,071 38,184 Hong Kong Dollar Buy 12/21/11 3,477,491 3,477,588 (97) JPMorgan Chase Bank, N.A. British Pound Sell 12/21/11 76,441 77,633 1,192 Canadian Dollar Buy 12/21/11 3,788,460 3,803,199 (14,739) Euro Sell 12/21/11 1,493,440 1,519,581 26,141 Hong Kong Dollar Buy 12/21/11 909,400 909,484 (84) Japanese Yen Sell 12/21/11 554,678 550,702 (3,976) Royal Bank of Scotland PLC (The) British Pound Sell 12/21/11 9,324,529 9,467,712 143,183 Euro Sell 12/21/11 63,296 64,419 1,123 Japanese Yen Sell 12/21/11 599,276 606,190 6,914 State Street Bank and Trust Co. Australian Dollar Sell 12/21/11 673,983 677,084 3,101 Euro Sell 12/21/11 1,710,878 1,748,588 37,710 UBS AG Australian Dollar Sell 12/21/11 880,007 798,955 (81,052) British Pound Buy 12/21/11 593,319 602,698 (9,379) Euro Buy 12/21/11 7,114,837 7,213,313 (98,476) Westpac Banking Corp. British Pound Buy 12/21/11 1,547,339 1,571,158 (23,819) Euro Buy 12/21/11 984,920 1,002,600 (17,680) Japanese Yen Buy 12/21/11 2,862,684 2,845,643 17,041 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $229,401,610. (b) The aggregate identified cost on a tax basis is $207,306,793, resulting in gross unrealized appreciation and depreciation of $39,928,496 and $18,932,786, respectively, or net unrealized appreciation of $20,995,710. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $540 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,424,654 and $10,795,161, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $763,111 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.8% United Kingdom 14.8 Japan 8.3 Germany 5.5 France 5.3 Australia 2.3 Finland 2.0 Italy 1.9 Spain 1.1 Hong Kong 1.0 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $586,809 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $639,604. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $4,235,283 $2,335,580 $— Utilities 121,197,286 94,312,784 — Total common stocks — Convertible preferred stocks — 4,257,524 — Short-term investments 1,184,420 779,626 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(253,924) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $461,900 $715,824 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012
